Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites the limitation "the power signal input end" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  The issue could be resolved by amending as “the power signal input terminal” to correspond to “a power signal input terminal” in line 5.  Other claims do not resolve the issue.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 would be allowed with above correction.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
The connections between the third capacitor unit and the first capacitor unit, second capacitor unit, driving transistor, power control sub-circuit, data writing-in sub-circuit, and first reset control sub-circuit, as claimed.  See fig. 2.
Chang et al. (US 2018/0190197) teaches an electroluminescent display that comprises a display panel including a plurality of pixels, each of the plurality of pixels including subpixels. A pixel circuit of each subpixels includes a driving transistor configured to drive the electroluminescent diode, a first switching transistor configured to supply a first voltage to a gate of the driving transistor in response to a first scan signal, a second switching transistor configured to supply a second voltage to the gate of the driving transistor in response to a second scan signal, a third switching transistor configured to supply the second voltage to a first electrode of the driving transistor in response to the second scan signal, a fourth switching transistor configured to supply a first supply voltage to a second electrode of the driving transistor in response to an emission control signal, a first capacitor between a first node connected to the gate electrode of the driving transistor and a second node connected to the second electrode of the driving transistor, and a second capacitor between the second node and a power supply line supplied with the second voltage or the first supply voltage.  See fig. 2.  Chang however does not teach nor suggest use of the third capacitor unit as configured in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628